 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,Local 1547andTelon Electric Corporation.Case 19-CB-538227 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 19 September 1985 Administrative LawJudge Frederick C. Herzog issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed limitedexceptionswith respect to the recommendedOrder.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings," andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, International Brotherhood of ElectricalWorkers, Local 1547, its officers, agents, and repre-sentatives, shall take the action set forth in theOrder as modified.1.Add the following as a continuation of thesentence in paragraph 2."and from in any like or related manner restrain-ing or coercing Telon Electric Corporation in theselection of its representatives for the purpose ofcollective bargaining or the adjustment of griev-ances."2.Insert the following as paragraphs 3(e) and3(f) and reletter the subsequent paragraphs."(e)Return any fines, with interest, to DonaldStebbins and Terry Callander collected from thempursuant to any such disciplinary proceedings."(f)Notify, in writing, Telon Electric Corpora-tion that the Respondent has no objection toDonald Stebbins working for it as a supervisor."1In its exceptions,the Respondent asserts that it did not contest thesupervisory status of Donald Stebbins but only contested his status as col-lective-bargaining representative or grievance adjusterWe agree How-ever,we fail to see how any misconstruction of the Respondent's argu-ment could have affected the result here As the judge found, Stebbinsdid in fact adjust grievances and is therefore unquestionably a representa-tive of Telon within the meaning of Sec 8(b)(1)(B) of the Act.2 The judge inadvertently failed to include in the recommended Orderall of the cease-and-desist provisions and affirmative relief required by hisfindings and reflected in his recommended noticeWe conform the rec-ommended Order to those findingsMelvin R. Kang, Esq.,for the General Counsel.Bradley D. Owens, Esq. (Jermain, Dunnagan & Owens),ofAnchorage, Alaska, for the Respondent.DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge.This matter was tried before me in Anchorage, Alaska,on 11 June 1985.1 The charge was filed on 18 January1985 by Telon Electric Corporation (the Employer). Thecomplaint issued on 27 February 1985 against Interna-tionalBrotherhood of ElectricalWorkers, Local 1547(Respondent), alleging that Respondent violated Section8(b)(1)(A) and (B) and Section 2(6) and (7) of the Na-tionalLabor Relations Act2 by initiating internal unioncharges against and fining an employee of the Employer,based on conduct which occurred after the employeehad resigned his membership in Respondent and by initi-ating internal union charges and fining a supervisor ofthe Employer, based on conduct which occurred whilethe supervisor was a representative of the Employer forpurposes of collective bargaining or' the adjustment ofgrievances.At the trial all parties were afforded the right to par-ticipate, to examine and cross-examine witnesses, and toproduce evidence in support of their respective positions.In addition, the parties were afforded the right to filebriefs and make oral argument at the conclusion of thetrial.Based on the record3 thus compiled, plus my consider-ation of the demeanor of the witnesses and the briefsfiled by counsel for the General Counsel and Respond-ent, I make the followingFINDINGS OF FACT1.JURISDICTIONThe complaint alleges that the Employer is a Washing-ton corporation, with an office and place of business situ-ated at Woodinville, Washington, where it is engaged in1This method of setting forth dates conforms with current Boardpractice2 29 U S C. § 151, et seq , provides, in pertinent part-nization or its agents-(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7Provided,That this paragraph shall notimpair the right of a labor organization to prescribe its own ruleswith respect to the acquisition or retention of membership therein; or(B) an employer in the selection of his representatives for the pur-poses of collective bargaining or the adjustment of grievances,.form, join,or assistlabor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, and shall also have the right to re-frain from any or all such activities except to the extent that suchrightmay be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized insection 8(a)(3)2 I grant the General Counsel's unopposed motion to remove R Exhs3 and 4. Neither was offered nor received into evidence, but were, never-theless, included in the record transmitted to me after the trial by thecourt reporter.278 NLRB No. 32 ELECTRICALWORKERS IBEWLOCAL 1547 (TELON ELECTRIC)237the businessof electricalcontracting;that,during the 12months preceding issuanceof thecomplaint its grosssalesof goodsand servicesexceeded $500,000; thatduring the same period it sold and shipped goodsor,pro-vided services from itsWashingtonfacilities-to customerswithin that State whichwere themselves engaged ininterstate commerceby other thanindirectmeans of atotal value in excessof $50,000; and thatduring the sameperiod the Employer purchasedand causedto be deliv-ered to its facilitieswithin theState of Washington goodsand materialsvaluedin excessof $50,000 directly fromsources outside said Stateor fromsupplierswithin saidStatewhichin turn obtained such goods and materialsdirectlyfrom sources outside said State.All of thiswas deniedby Respondent's answer. How-ever,the evidencewas uncontradictedat trial that theEmployer, a Washington corporation,is engaged in thebusinessof electricalcontracting, and that duringthe .cal-endar year1984 it performedservices and sold goods di-rectly to customers outside theStateofWashingtonvalued in excessof $50,000, and, duringthe same calen-dar year,purchased goodsdirectly fromsuppliers outsidethe State of Washington valuedin excessof $50,000.Accordingly,I find and conclude that at all times ma-terial herein the Employerwas an employer engaged incommercewithinthe meaning of Section2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthatRespondent is, and has been at all times materialherein,a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The FactsIn April 19844a general contractor named OlympicConstructors,a divisionof OlympicPrefabricators, Inc.,obtained a contractfrom Conoco,Inc. to perform con-struction work at theMilnePoint Operations Complex,Milne Point,Alaska,a supportfacility for Conoco's oilpipelineoperations.Later thatsame monthOlympicgranted theEmployera subcontracton the project.The Employerbegan performanceof its subcontract atits facility locatedat Boise,Idaho. Thereitconstructedmodular unitswhich were later shipped to'the projectsite,assembled,and installed.While the Employer had acollective-bargaining agreement covering its Boise oper-ations, it had no agreementwith any labororganizationregardingwork to be performed in Alaska.The Employer'sproject superintendentfor this sub-contract was Donald Stebbins.Stebbinswas a member ofthe InternationalBrotherhood of ElectricalWorkers(AFL-CIO & CLC), Local Union No. 46 from 13 Feb-ruary 1980until sometime after the commencement ofhis employmentwith the Employer.Stebbinswas entirelyresponsible for running theproject for the Employer. According to the credited tes-4All dates refer to the calendar year 1984 unless stated otherwise.timony ofRobert Johnson,and that ofStebbins,Stebbinsindependently hired and firedemployeeson the project,authorized overtime,committedthe Employer'scredit,dealt withthe general contractorand Alaskan state offi-cials, and settled grievances and complaints advanced byemployees.By mid-August workhad advancedto the point thatStebbinswas ready to move theproject'swork fromBoise to Alaska.Accordingly, he hired orcaused theEmployer tohire employeesto go to Alaskawith him.One such employee wasnamed Terry Callander. Cal-lander,who was hired by Johnsonon 18 August, wasalso a memberof IBEW Local Union No.46, havingjoined on11 June 1975.However, based on advice he so-licited from Johnson,on 23 August(apparently-3 daysbefore hebegan work in Alaska)Callander sent a letterto, IBEW` Local Union No. 46 whichread as follows:To Whom it May Concern:I,Terry D. Callander, hereby changemy statuswiththe unionfrom thatof a full member in goodstanding, to that ofa dues paying member only.I recognize my obligation to continue to tenderperiodic dues asuniformlyrequiredof all members.Thank you.Sincerely,/s/ TerryD. CallanderMemberThere isno showing in the recordaboutwhen, orwhether, this letter'scontentswere passed on fromIBEW Local Union No. 46 toRespondent,the localunion having jurisdictionover the localeof the jobsite'inAlaska.5Work began on the Alaskaphase of the subcontract inlate August,with the complementof workers eventuallyexpanding to nearly30.As of 23 October therewere ap-proximately 20 to 25 employees,but by4 December thework complementhad shrunkto around 10 men,as the,job apparentlyneared completion.Respondent immediately learned ofthe arrival of theEmployer on the scene,of course,and arrangedfor elec-tricalworkers to seek employment with it,so they couldcarry out- anorganizationaldrive.One such employeewrote Respondent's business representative and organiz-er, on 15 September, in pertinent part:Well I don't know if you've herd [sic]about howwe tried torun Telon'smain people off the slope.We broughtsome pressure down on them....I'vegot enough representationcards for 31 percent. I'llget them toyou. . . . The 'SuperintendentDonStebbinsisIBEW Local #46, he'sbeen breakingevery rule.Here's a list ofeveryone'name I've got.5I conclude that Respondentobviouslydid have some sort of contactwith IBEWLocal UnionNo. 46 concerning this matter How else wouldithave learned of the fact asserted in its letters to Stebbins and Callander,discussed later herein,that the Employer had a disputewith Local 46?Or possibly even the fact that Stebbins and Callander were members ofLocal 46 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuperinten [sic]-Don Stebbins Local #46 Seattle-WHSHTerry Challandar [sic] Local #46P.S. I never got a copie [sic] of the organizingletter, please send me one for my records.On 23 October Respondent wrote to both Stebbins andCallander advising that charges had been filed againstthem for alleged violations of the IBEW bylaws andconstitution, and notifying them of a hearing date of 20November in Anchorage, Alaska. Each violation wasstated as "solicit[ing] and knowingly [going] to work for[the Employer] on the Conoco [project]. [The Employer]is a non-union electrical contactor from Seattle who is indisputewith the I.B.E.W." On 4 December each wassent aletter by Respondent advising that Respondent's"trialboard" had found them guilty of violating theIBEW's bylaws and not guilty of violating its constitu-tion.Each was notified that he had been assessed a fineof $4000, based on approximately 2 weeks' wages. Nei-ther Stebbins nor Callander has paid their fines, but eachhas been advised that such fines are "court collectible."B. Conclusions and Reasons1.Donald Stebbins' fineRespondent contends that its actions regarding Steb-bins areprivileged by virtue of the fact that he was amember, that he was not a supervisor, that the disciplineimposed was no greater than that which it imposed onothers by the same trial board, that Stebbins was not infact a "representative for purposes of collective bargain-ing or grievance adjustment, and that neither Stebbinsnor the Employer were subjectively coerced or re-strained."Although I do not agree with all of Respondent's con-tentions, I do find that Stebbins was a member of Re-spondent, that the discipline imposed on him was not outof line with that imposed on others at the same time, andthat there is no showing on this record of subjective orsuccessful coercion or restraint upon either Stebbins orthe Employer.However, I have difficulty imagining a case wherepossessionof supervisory authority could be more clear-ly shown. Stebbins was the sole management representa-tive on this project. In addition to acting independentlyto hire and fire, and dealing for the Employer with thegeneral contractor and state officials, he literally livedamong the employees. Nor can it seriously be claimedthat he failed to adjust employees' grievances, or that hedid so as a representative of the Employer, i.e., amongother things, as a result of employee complaints to himhe caused employees' furnaces and outhouses to be re-paired,surely'matters of no small moment on Alaska'sNorth Slope in the fall and winter seasons.Respondent argues that under certain cases decided bythe Ninth Circuit Court of Appealss no violation can befound unlessit isalso found that a union's "true intent"or "motive" was to interfere with the Employer's selec-tion of Stebbinsas itsbargaining representative or griev-ance adjuster, and/or unless there is "actual" evidence ofan intent by a union to represent an employer's employ-ees.Neither case nor argument is of aid to Respondent.Given the fact that the charge against Stebbins recitedon its face that the Employer was "in dispute" withIBEW Local Union No. 46, and the unrebutted, clearevidence of ongoing organizational efforts, coincidingvery closely in time with the filing of Respondent'scharge against Stebbins, Respondent's argument in thisrespect can, at best, be described as specious. As notedby the Ninth Circuit inNLRB v. ElectricalWorkersIBEW Local 952,id., at 440, a union's intent or motivemay be inferred from the circumstances, and when thevery nature of a union's conduct leads to a natural, fore-seeable consequence, the Board is justified in finding thatthe result obtained was the result intended. I find that alltimesmaterialRespondent sought to organize the em-ployees of the Employer.In this case the evidence is undisputed that Stebbinsnever worked with tools or alongside employees on theproject. Thus, I have no difficulty in concluding that Re-spondent's actionsagainst Stebbins were directed solelyat his ability to represent the Employer's interests loyal-ly,and not at any dispute Respondent may have hadwith him as a member. CompareFlorida Power & LightCo. v. ElectricalWorkers IBEW, Local 641,417 U.S. 790(1974).Further, it does notassistRespondent to assert thatneither Stebbins nor the Employer would admit to feel-ing subjectively coerced or restrained. For it is the exer-tion of pressures reasonably leading to such subjectivefeelingswhich the Act enjoins, and not merely thosewhich prove successful. CompareSan Francisco-OaklandMailers' Union 18,172 NLRB 2173 (1968), andAmericanBroadcasting Co. v.Writers Guild, 437 U.S.411, 429-436(1978), in which the Supreme Court held that the testwas whetherunionsanctionsmayadversely affect the su-pervisor's performance of his collective bargaining orgrievance-adjustment tasks and thereby coerce or re-strain the employer contrary to Section 8(b)(1)(B). I findsuch' a possibility to have been the case here.Accordingly, I find and conclude that by initiating in-ternal unionchargesagainstand by fining a supervisor ofthe Employer, based on conduct which occurred whilethe supervisor was a representative of the Employer forpurposes of collective bargaining or the adjustment ofgrievances, Respondent violated Section 8(b)(1)(B) of theAct.6NLRB v. Electncal Workers IBEW Local73, 714 F 2d 870 (9th Cir1980), andNLRB v Electrical Workers IBEW Local 952,758 F 2d 436(9th Cir. 1985) ELECTRICALWORKERS IBEWLOCAL 1547 (TELON ELECTRIC)2392.TerryCallander's fineA union is clearly entitled to preserve the validity andenforceability of the membership contract which its con-stitution and bylaws represent,as those rights are setforth in the proviso, to Section 8(b)(1)(A). See, e.g:,NLRB v Allis-Chalmers,388 U.S. 175 (1967);Scofield v.NLRB,394 U.S. 423 (1969), and the Board's decision inHershey Foods Corp.,207 NLRB 897 (1973), enfd. 513F.2d 1083 (1975). Taken together, theseandother casesdefine an employee's duty to a'union (usually, however,in connection with an attemptby theunion to enforce aunion-security provision in a collective-bargaining agree-ment).These cases have led the Board to declare that "`full'union membership may not be required of an employeeas a condition of employment,and that the term 'mem-bership'as used in Section 8(a)(3) represents a financialobligation limited to the payment of fees and dues."Food& Commercial Workers Local 506 (Alpha Beta Co.),265NLRB 1290(1982).All this, in turn,has led to situationswhere some employees are commonly said to have "fullmembership"in unions,while others are tagged with thelabel of"financial core members."The point of all this isthat"financial core members" are not bound to the "con-tract"which "full members" have with their unions.They are thus not subject to the sanctions set up byunions in their constitutions and bylaws, for the consen-sual prerequisite for union disciplineismissing.NLRB v.TextileWorkers Local 1029,409 U.S. 213 (1972).More recently it has been held that employees are freeto resign from unions at any time.MachinistsLocal 1414(Neufeld Porsche-Audi),270 NLRB 1330 (1984), andPat-ternMakers v. NLRB, 473U.S. 95 (1985).Thus,it seemsthat Respondent's fine of Callander canbe deemed lawful only if Callander remained a memberof Respondent at the time he engaged in the conductwhichRespondentfound violative of its bylaws. Thisissueturns, obviously, upon whether Callander's letter,set forth above, is found to be a valid resignation fromRespondent.'Respondent asserts that it was not. Yet, in its brief, Re-spondent concedes that no particular form or method isrequired to communicate an intent to resign so long asthe intent is conveyed clearly in any feasible way.AlliedWorkers Local 80 (Capital-Husting),235NLRB 1264(1978).I conclude that Callander's letter meetsthis test.Cer-tainly one would never suggest that it is a model of clar-ity,but it nonetheless seems sufficient to me to squeezethrough the door marked"clear'expression of intent."Whoever received the letter could not safely presumethat Callanderhadnointent in writing the letter. (Imakeno finding that Respondent had a duty to inquire as to itsmeaning,though it may well have been the prudentcourse of action for Respondent to follow.) Despite theinartful phrasing, and the usage of the word "member"throughout,Callander's letter does seem to me to be in-capable of any construction other than a request to endwhatever type membership he had previously held inRespondent.Although it makes no mention of the term"financial core," I deem that concept to also have beenconveyed with sufficient clarity to have given any rea-sonable reader the requisite notice of his intent to resign.A far more difficult question is posed,and considerablelight thrown on thisissue,simply by asking, "What elsecan Callander's letter be read, to convey?" In my opinionany reasonable official of IBEW Local No. 46 wouldhave read Callander's letter as a "Hershey letter."8Iagree with Respondent's argument that in the ab-sence of a collective-bargaining relationship,and per-force any union-security agreement,Hersheyhas nodirect application to theissuebeforeme. But eventhough it must be conceded that Callander had no powerto demand that a special class of membership be createdby Respondent or its sister, Local Union No. 46, Icannot agree that Respondent was free to simply ignorethe arrival of Callander's letter.Because that letter con-veys clearly that Callander wanted "out" as a "fullmember"Ifind it to have been a sufficiently clear evi-dence of intent to resign,Imake no decision as towhether Callander may confidently rely on that letter insomeday advancing the claim that he has retained"finan-cial core" membership in Respondent since sending theletter.It follows from the above that I should, as I do, findthat byinitiating internal union charges against andfining an employee of the Employer based on conductwhich occurred after said employee had resigned hismembership,Respondent violated Section8(b)(1)(A) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above have aclose,intimate,and substantial relationship to trade, traf-fic, and commerce among the several States,and tend tolead to industrial strife burdening and obstructing-'com-merce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices in violation of Section8(b)(1)(A) and (B) of the Act, I shall order it to ceaseand desist therefrom and to take certain affirmative ac-tions necessary to effectuate the policies of the Act.On the basis of the foregoing findings of fact and onthe entire record in this case,I make the following.CONCLUSIONS OF LAW1.The -Employer, Telon Electric Corporation, is anemployer engaged in commercewithinthe meaning ofSection 2(2), (6), and (7) of the Act.2.Respondent is a labor organizationwithin the mean-ing of Section2(5) of the Act.3.Inasmuch as Respondentconductedproceedingsbased on internal union chargesand/or took disciplinaryaction against a supervisorof the Employerfor said su-7Regardlessof whetheror not it also sufficed toconvert him to a "fi-nancial core"membere Referring to the caseofHershey Foods Corp,supra 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisor's actions while he was acting as a representativeof the Employer for purposes of collective bargaining orthe adjustment of grievances Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(1)(B) of the Act.'4.Inasmuch as Respondent conducted proceedingsbased on internal union charges and/or took disciplinaryaction against an employee of the Employer for that em-ployee's actions done when said employee was no longera member of the IBEW Local No. 46, or bound by theconstitutional provisions or bylaws of Respondent's inter-national union affiliate, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.On these findings of fact and conclusions of law andon the entire record,9 I issue the following recommend-ednoORDERThe Respondent, International Brotherhood of Electri-calWorkers, Local 1547, its officers, agents, and repre-sentatives, shall1.Cease and desist from processing internal unioncharges and/or taking disciplinary action against non-member employees, including Terry Callander, for theirhaving engaged in conduct thought to be violative ofRespondent's or its International affiliate's constitution orbylaws, when such employees have previously resignedfrom Respondent or its International affiliate; and fromin any like or related manner restraining or coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act.2.Cease and desist from processing internal unioncharges and/or taking disciplinary action against supervi-sors for employers, including Donald Stebbins, for theirhaving engaged in conduct thought to be violative ofRespondent's or its International affiliate's constitution orbylaws, for such supervisor's actions while acting as arepresentative of an employer for purposes of collectivebargainingor the adjustment of grievances.3.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Cancel all such outstanding disciplinary actionstaken againstthe supervisor and the nonmember employ-ee.(b)Until authorized by the Regional Director forRegion 19 to take the expunction actions, set forth belowin paragraph (c), preserve, and, on request, make avail-able to the Board or its agents, all records of charges,disciplinary proceedings, and disciplinary actions takenagainst the supervisor and the nonmember employee.(c) Subject to the interim records-preservation require-ments, setforth above in paragraph (b), permanentlyremove from its union files and records all references todisciplinary proceedings and disciplinary actions taken9All outstanding motions, if any, mconsustent with this recommendedOrder are overruled10 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules andRegulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses.against supervisors acting as representatives of employersfor purposes of collective, bargaining or adjustment ofgrievances, aswell as for actions taken against non-member employees for alleged violations of union ruleswhen they were nonmembers.(d) Immediately notify the supervisor and the non-member, employee, in writing, that any disciplinary pro-ceedings or actions taken against them, as set forthabove, are of no force and effect, and that internal unionfilesand records will be purged of any references tosuch proceedings or actions as soon as permission is ob-tained from the Regional Director for Region 19.(e)Post the attached notice marked "Appendix.""Copies of the notice shall be prepared by the RegionalDirector for Region 19 and furnished to Respondent.Upon receipt they shall be signed by a responsible offi-cialof Respondent and shall be immediately postedthereafter for a period of 60 consecutivedaysin conspic-uous places in Respondent's offices and meeting halls, in-cluding in all locations where notices to members arecustomarily posted. Signed copies of said notice shallalso be furnished by the Regional Director for Region 19to the Employer for posting, provided the Employer iswilling to do so.(f)Notify the Regional Director in writing within 20days of this Order what steps Respondent has taken tocomply with it." If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT process internal union charges, fine,and/or take disciplinary action against nonmember em-ployees, including Terry Callander, for their having en-gaged in conduct claimed to be violative of union consti-tutions or bylaws when such employees have previouslyresigned theirmembership with us or any affiliatedunion.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of rights guaranteed bySection 7 of the National Labor Relations Act.WE WILL NOT restrain or coerce Telon Electric Cor-poration in the selection of its representatives for thepurpose of collective bargaining or the adjustment ofgrievances by preferring charges, holding a trial orfining, or attempting otherwise to cause the removal ofany such representative, including Donald Stebbins, fromperforming supervisory, executive, or managerial func-tions for the Employer.WE WILL NOT in any like or related manner restrain orcoerce Telon Electric Corporation in the selection of its ELECTRICAL WORKERS IBEW LOCAL 1547 (TELON ELECTRIC)241representatives for the.purpose of collective bargainingor the adjustment of grievances.WE WILL cancel all outstanding disciplinary actionstaken against Donald Stebbins and Terry Callander, andwe will immediately notify Donald Stebbins and TerryCallander that the disciplinary proceedings against themare null, void, and of no force or effect, and that our in-ternal union files and records will be purged of any ref-erences to such proceedings after obtaining permissionand authorization to do so from the Regional Directorfor Region 19 of the Board;and after obtaining such per-mission and authorization.WE WILL permanently remove from our files andrecords all references to such disciplinary proceedings.WE WILL return any fines,with interest,toDonaldStebbins and Terry Callander collected from them pursu-ant to any such disciplinary proceedings.WE WILL notify, in writing, Telon Electric Corpora-tion that we have no objection to Donald Stebbins work-ing for it as a supervisor.INTERNATIONALBROTHERHOOD OF ELEC-TRICALWORKERS,LOCAL 1547